DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 23, 43 and 46.  
Claims 23-29, 32, 36, 38-40, and 42-49 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-25, 27-28,  42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Lutgen et al (PN. 8,855,155) in view of the patent issued to Shapiro (PN. 5,900,997) and patent issued to Mitsumori et al (PN. 5,005,162).
Claim 23 has been amended to necessitate the new grounds of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5), which together serves as the housing with a cavity and a window opening, and a semiconductor laser diode (3) serves as the side-emitting semiconductor laser diode, arranged in the cavity that emits light radiation in the form of a laser beam, (please see Figure 2).  Lutgen et al teaches that the laser module further comprises an optical deflection structure (portion of the covering designated by “4”) that deflects the laser beam, emitted from the semiconductor laser diode in a direction of the window opening such that the laser beam is emitted from the module housing, (please see Figure 2) and a diffractive optical element (12) serves as the optical output coupling structure arranged in the region of the window opening to output couple the laser beam in a defined direction with a defined emission profile.   Lutgen et al teaches that the optical deflection structure and the optical output coupling structure are configured in one piece in the form of a shared optical component, (i.e. the cover 5, please see column 7).  
This reference has met all the limitations of the claims however it does not teach explicitly “the optical deflection structure comprises at least two reflection faces that together deflect the laser beam in the direction of the window opening by successive reflections.  
Lutgen et al teaches, in a different embodiment, that the optical deflection structure comprises reflection faces to deflect the laser beam, (please see Figures 12 and 13) but it does not teach explicitly that it contains at least two reflection faces that together to deflect the laser beam in the direction of window opening by successive reflections.   
It is general knowledge in the art to use reflective face or faces to deflect and direct the incident into the selected direction as desired.  Shapiro in the same field of endeavor specifically combination or together of successive reflections.  It is within general level skill in the art to apply the teachings of Shapiro to modify the optical deflection structure of Lutgen et al to include at least two reflective faces for the benefit of providing different design for the optical deflection structure to achieve the laser beam deflection function.  
Claim 23 has been amended to include the phrase “the optical component assembled in the housing such that the optical deflection structure is positioned within the cavity of the laser module and the window opening is sealed by the optical output coupling structure”.  
Lutgen et al teaches that the cover (5, Figure 2) or the optical component is assembled in the housing such that the optical deflection structure (4) is within the cavity of the laser module and the window opening is sealed by the optical component including the output coupling structure (i.e. the sealant 17, Figure 2).  This reference does not teach explicitly that the widow opening is sealed by the optical output coupling structure.  Mitsumori et al in the same field of endeavor teaches an optical head with a laser module that has a design such that the window opening is in a form of aperture and only the optical output coupling structure (11, Figure 6) seals the window opening.  It would then have been obvious to one skilled in the art to apply the teachings of Mitsumori et al to modify the design of the cover plate or optical component of Lutgen et al such that has a portion of the cover plate to be part of the housing and to have window opening designed only at and sealed only by the optical output coupling structure (12, DOE of Figure 2 of Lutgen et al) as an alternative design to prevent noise light from interfering with the illumination of the laser light.   

With regard to claim 25, Lutgen et al teaches that the optical component of the cover (5), in particular in the part as the shared optical component of optical deflection structure and the optical output coupling structure, is transparent, which as demonstrated by the propagation of the light emitted from the semiconductor laser diode (3), serves as a solid prism.  
With regard to claim 27, Lutgen et al in a different embodiment teaches that the cover (5, Figure 20) may alternative to have hollow design.  Mitsumori et al teaches the  semiconductor laser device comprises an optical component including the deflection structure 45, Figure 6) and the optical output coupling structure (11, Figure 6, with in light of Lutgen et al may be a diffractive or holographic optical element) may connect to one another via a sidewalls of the component with the component has a hollow design, (please see Figure 6), that is to say that the portion between the deflection element (45) and the optical output coupling structure (11) may be hollow.  The optical component comprises a smaller cavity within itself.   In the combination teachings of Mitsumori et al and Lutgen et al, a small cavity can be formed between the DOE element (12, Figure 2 of Lutgen et al) and deflection element (4) that is delimited relative to the cavity of the housing by the deflection element and the sidewall.   It would then have been obvious to one skilled in the art to apply the teaching of Mitsumori et al to modify the component of Lutgen et al to have an alternative design for the semiconductor laser device.  
With regard to claim 28, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figures 19 and 20) of the cover.  It is within general level of skill in the art to apply the teachings to make the output coupling 
With regard to claim 42, Lutgen teaches an optical component for the laser module, (please see Figure 2).  
With regard to claim 44, Lutgen (Figure 2) in light of Figure 6 of Mitsumori et al that the housing comprises a housing base, side walls and a covering plate with a window opening and the window opening is sealed by the optical output coupling structure.  

Claim 26, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Mitsumori et al as described in claim 23 and further in view of the US patent application publication by Wong et al (US 2016/0359296 A1).
The semiconductor laser light source taught by Lutgen et al, Shapiro and Mitsumori et al as describe in claim 23 above has met all the limitations of the claims.  
With regard to claim 26, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figure 9 of the cover) but it does not teach explicitly that the optical component comprises an input facet facing the semiconductor laser diode that the input facet is equipped with an antireflection coating.  Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure has an input facet (120) faces the semiconductor laser diode (104) wherein the input facet (120) is equipped with an antireflection coating (please see paragraph [0049]).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component of Lutgen et al to add an antireflection coating at the input facet of the component that faces the 
With regard to claim 36, Wong et al teaches that the optical component or the reflector (206, Figure 2B) that may be formed from plastic material and configured as an injection molded part, (please see paragraph [0051]).  
With regard to claim 40, Lutgen et al teaches that the optical deflection structure comprises an input face to input couple the laser beam and an emission face to output couple the laser beam but it does not teach explicitly that at least one of the face is configured as Brewster window for the laser beam striking thereon.  Wong et al teaches that the optical component or the reflector (106) may comprise Brewster window for the laser beam striking thereon, (please see Figure 1A, 1B and 2B).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component to comprise Brewster window to modify the polarization state of the laser beam.  

Claims 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Mitsumori et al as applied to claim 23 and further in view of the US patent application publication by Billerbeck et al (US 2013/0201289 A1). 
Claim 29 has been amended to necessitate the new grounds of rejection.  
The semiconductor laser light source taught by Lutgen et al, Shapiro and Mitsumori et al as describe in claim 23 above has met all the limitations of the claims.  
With regard to claim 29, Lutgen et al teaches that the optical deflection structure comprises a face reflective (4, Figure 2, column 8, line 66) for the light radiation emitted by the semiconductor laser diode.  Lutgen et al does not teach explicitly that the face reflective is Billerbeck et al in the same field of endeavor teaches a laser module that is comprised of a light pipe reflector (17, Figure 1) including a reflective face (18) which allows the reflection of light from light source through total internal reflection, (please see paragraph [0022]).  It would then have been obvious to apply the teachings of Billerbeck et al to modify the reflective face to alternatively have a structure to allow the light be deflected through total internal reflection as alternative means for achieving the deflection function.  
With regard to claims 38 and 39, Lutgen et al in light of Billerbeck et al teaches that the at least part of reflection faces is configured to deflect the laser beam by total internal reflection, (please see Figure 1 of Billerbeck et al).  With regard to claim 39, the reflection faces are arranged in relation to the laser beam emitted by the laser source such that the laser beam is rotated around its beam axis, (please see Figure 1 of Billerbeck et al) and a first divergence axis of the laser beam is perpendicular to an assembly plane and is rotated to be parallel to the assembly plane.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, Shapiro and Mitsumori et al as applied to claim 23 and further in view of the US patent issued to Taniguchi (PN. 5,719,389). 
The semiconductor laser light source taught by Lutgen et al, Shapiro and Mitsumori et al as describe in claim 23 above has met all the limitations of the claims.  
Taniguchi teaches an optical device that is comprised of photodiodes (PD1 and PD2, Figure 2) that are provided in the emission direction of the semiconductor laser diode (104) to monitor any deviation of the system.  
Claim 32 further includes the phrase “a deviation electronics that deactivate the semiconductor laser diode as soon as the photodiode registers a deviation from the correct assembly position of the optical component and a driver circuit that operates the semiconductor laser diode”.  Lutgen et al teaches to include a printed circuit that operates the semiconductor laser diode, (please see column 1, lines 25-26).  It is implicitly true or obvious to one skilled in the art that the circuit should be capable of deactivating the laser diode when the deviation is detected.  A deactivation electronics is implicitly included since the activation electronics for activating the laser diode should also have the function to deactivate the laser diode.  
It would then have been obvious to one skilled in the art to apply the teachings of Taniguchi to provide photodiodes in the direction of the emission of the semiconductor laser diode (104) for the benefit of providing means to detect possible deviation of the device.  

Claim 43 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al (PN. 8,855,155) in view of the patent issued to Mitsumori et al (PN. 5,005,162). 
Claim 43 has been newly added to necessitate the new ground of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5) and a housing base (6a), which together serves as the housing with a cavity and a window opening, and a semiconductor laser 
This reference has met all the limitations of the claims.  Lutgen et al teaches that the optical component or the cover (5) with the optical deflection structure and the optical output coupling structure are configured in one piece and are connected to each other via sidewalls extending between the optical deflection structure and the diffractive optical element, (please see Figure 2).  In a different embodiment Lutgen et al teaches that the optical component of the cover can be made by connecting different plates or panels together, (501, 502, 503 and 504, Figure 20), that makes the component or the cover has a hollow structure or as a hollow prism.    It would then have been obvious to one skilled in the art to apply the teachings of Lutgen et al to modify the laser module to alternatively make the cover (5) in the embodiment in Figure 2 to have a hollow structure for the benefit to provide a different design. 
As shown in Figure 2, the optical component or cover (5) and the housing base (6a) are separated from each other.  

Claim 43 has been amended to include the phrase “the optical component is assembled in the housing such that the optical deflection structure is positioned within the cavity of the laser module and the window opening is sealed by the optical output coupling structure”.  
Lutgen et al teaches that the cover (5, Figure 2) or the optical component is assembled in the housing such that the optical deflection structure (4) is within the cavity of the laser module and the window opening is sealed by the optical component including the output coupling structure (i.e. the sealant 17, Figure 2).  This reference however does not teach explicitly that the widow opening is sealed by the optical output coupling structure.  Mitsumori et al in the same field of endeavor teaches an optical head with a laser module that has a design such that the window opening is in a form of aperture and only the optical output coupling structure (11, Figure 6) seals the window opening.  It would then have been obvious to one skilled in the art to apply the teachings of Mitsumori et al to modify the design of the cover plate or optical component of Lutgen et al such that has a portion of the cover plate to be part of the housing and to have window opening designed only at and sealed only by the optical output coupling structure (12, DOE of Figure 2 of Lutgen et al) as an alternative design to prevent noise light from interfering with the illumination of the laser light.   
Claim 43 further recites the phrase “the optical component comprises a smaller cavity within itself, the smaller cavity is delimited relative to the cavity of the housing by the deflection element and the side walls”.  
Lutgen et al in a different embodiment teaches that the cover (5, Figure 20) may alternative to have hollow design.  Mitsumori et al teaches the  semiconductor laser device comprises an optical component including the deflection structure (45, Figure 6) and the diffractive optical element or holographic optical element (7a, Figure 1) may connect to one 
With regard to claim 45, Lutgen et al teaches that the optical coupling structure is configured as a diffractive window (12, Figure 2, column 7, line 35).  
With regard to claim 46, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figure 9 of the cover).  It is therefore either implicitly true or within general level skilled in the art to modify the diffractive optical element of the optical output coupling element (12, Figure 2) to have the antireflection coating may be formed on the input side of the diffractive optical element for the benefit of eliminating unwanted reflection at the input side.  
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al, and Mitsumori et al as applied to claim 43 and further in view of the US patent application publication by Billerbeck et al (US 2013/0201289 A1). 
The semiconductor laser light source taught by Lutgen et al, and Mitsumori et al as describe in claim 43 above has met all the limitations of the claims.  
Billerbeck et al in the same field of endeavor teaches a laser module that is comprised of a light pipe reflector (17, Figure 1) including a reflective face (18) which allows the reflection of light from light source through total internal reflection, (please see paragraph [0022]).  It would then have been obvious to apply the teachings of Billerbeck et al to modify the reflective face to alternatively have a structure to allow the light be deflected through total internal reflection as alternative means for achieving the deflection function.  

Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Mitsumori et al as described in claim 43 and further in view of the US patent application publication by Wong et al (US 2016/0359296 A1).
The semiconductor laser light source taught by Lutgen et al and Mitsumori et al as describe in claim 43 above has met all the limitations of the claims.  
Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure has an input facet (120) faces the semiconductor laser diode (104) wherein the input facet (120) is equipped with an antireflection coating (please see paragraph [0049]).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to 
With regard to claim 48, these references do not teach explicitly that the optical component is formed by the manners recited in the claim.  Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure wherein the optical component or the reflector (206, Figure 2B) that may be formed from plastic material and configured as an injection molded part, (please see paragraph [0051]).  It would then have been obvious to make the optical component formed from plastic material and configured as injection molded part.  
With regard to claim 49, Lutgen et al teaches that the optical deflection structure comprises an input face to input couple the laser beam and an emission face to output couple the laser beam but it does not teach explicitly that at least one of the face is configured as Brewster window for the laser beam striking thereon.  Wong et al teaches that the optical component or the reflector (106) may comprise Brewster window for the laser beam striking thereon, (please see Figure 1A, 1B and 2B).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component to comprise Brewster window to modify the polarization state of the laser beam.  


Response to Arguments
Applicant's arguments filed on December 29, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to applicant’s amendments to the claims that have been fully response and addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872